DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 12-13 and 17 is/are cancelled.
Applicant’s amendments have overcome prior Claim Objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a data collection module configured to track…” in Claim 1, 
“a change identification module configured to…identify…” in Claim 1, 
“a classifier construction module configured to…change…” in Claim 1, 
“the performance-system change classifier module is configured to…determine” in Claim 1, 
“an effective system change module configured to…determine” in Claim 1, 
“a parameter adjustment module configured to control…” in Claim 1, 
“the data collection module is configured to determine…” in Claim 2, 
“the performance-system change classifier module is configured to identify…” in Claim 3, 
“the classifier construction module is configured to: represent…and…construct…” in Claim 4, 
“the performance-system change classifier module implements…” in Claim 5, 
“the performance-system change classifier module is configured to determine…” in Claim 6, 
“the change identification module is configured to: discretize…and detect…” in Claim 7, 
“the classifier construction module is configured to: arrange…re-organize…and construct…” in Claim 8, 
“the effective system change module is configured to: determine…and normalize…” in Claim 9,
“the parameter adjustment module is configured to…at least one of adjust…or evaluate…and…adjust…” in Claim 10, and
“the effective system change module is configured to...(i)...determine...(ii)...determine”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claim(s) 1-11, 14-16 and 18-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Merai et al. (U.S. Pub. No. 2019/0171897) discloses automatically improving data collection based on prediction and confidence score, and further based on a machine learning model which is trained, 

and while Cella et al. (U.S. Pub. No. 2019/0041845) discloses data collection and intelligent process adjustment including measuring performance changes of a plurality of systems of a vehicle, and further constructing a classifier module, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, effective system change identification including:

Independent Claim 1, 
identify (i) during training, a plurality of performance changes of a plurality of systems of a vehicle and a first plurality of system changes, and (ii) post training, a set of performance changes of the plurality of systems of the vehicle and a second plurality of system changes; 

an effective system change module configured to, based on the second plurality of system changes and the possible effective and non-effective system changes, determine one or more effective system changes and a respective one or more probability values; and 
a parameter adjustment module configured to control an actuator of the monitored system based on the one or more effective system changes and the respective one or more probability values.

Independent Claim 11, 
identifying (i) during training, a plurality of performance changes of a plurality of systems of a vehicle and a first plurality of system changes, and (ii) post training, a set of performance changes of the plurality of systems of the vehicle and a second plurality of system changes; 
based on the plurality of performance changes and the first plurality of system changes constructing a performance-system change classifier module, wherein the performance-system 
based on the second plurality of system changes and the possible effective and non-effective system changes, determining one or more effective system changes and a respective one or more probability values; and 
based on the one or more effective system changes and the respective one or more probability values, controlling an actuator of the monitored system based on the one or more effective system changes and the respective one or more probability values.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119